Mr. Justice Wole
delivered the opinion of the court.
The averment of negligence in this case was substantially that the defendant consented in permitting an unlicensed person to drive an automobile and in driving the said automobile through the streets of Arecibo and without obeying the orders of the plaintiff, a policeman in active service. There was an averment that the said policeman suffered damages *627by reason of tbe alleg’ed negligence.. Tbe District Court of Arecibo on a motion for nonsuit, rendered judgment for tbe defendant.
Julio L. Rivera was an emplo3ree of tbe defendant, whose duties were to sell tbe goods of tbe defendant. He used an automobile for that purpose. We shall suppose with tbe appellant that be was authorized to employ a chauffeur. The evidence does not reveal that tbe company bad tbe slightest knowledge that the chauffeur employed was without a license. Similarly we do not find that there was any causal connection between this lack of a license and tbe accident. No cause of action arose on tbe negbgent employment by Rivera of an unlicensed chauffeur.
Two policemen were desirous of investigating tbe automobile in which Rivera was sitting because they were informed that Rivera and tbe alleged chauffeur were carrying a stolen pig in tbe said automobile. Tbe plaintiff was about to board tbe automobile, when Anés the said chauffeur started it, causing tbe policeman to fall.
No act of Rivera or of Anés described, was executed in performance cf any duty owing by either of them to tbe defendant. Hence no responsibility arose in tbe latter. Torres Sosa v. Lema, 36 P.R.R. 72; concurring opinion of Mr. Justice McLeary in Marrero v. López, 15 P.R.R. 746, 749; Martínez v. Trujillo y Mercado, 24 P.R.R. 271. Tbe court bad an absolute right believing that tbe acts performed by tbe alleged agents or tbe chauffeur were, if not malicious, for a purpose independent of their duties to their supposed employer. Hence again tbe defendant was not responsible. Concepción Lebrón v. Singer Sewing Machine Co., 39 P.R.R. 833; Firemen’s Fund Ins. Co. v. Schreiber, 45 L.R.A. (N. S.) 314, 321; Sweden v. Alkenson Improvement Co., 27 L.R.A. (N. S.) 124. Tbe appellee cites other cases to the same alleged conclusion, and also various other arguments to support the judgment, which are unnecessary to consider.
Tbe judgment will be affirmed.